Citation Nr: 1028848	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  10-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1957, with prior service in the Reserves, which included 
periods of active duty for training (ACDUTRA) in 1953 and 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2009 rating decision in which the RO denied the Veteran's 
request to reopen claims for service connection for bilateral 
hearing loss and tinnitus.  The Veteran filed a notice of 
disagreement (NOD) in September 2009, and the RO issued a 
statement of the case (SOC) in February 2010.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2010.

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

The Board notes that, in the February 2010 SOC, it appears that 
the RO addressed the claims for service connection hearing loss 
and for tinnitus on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 
7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the claims for 
service connection.  That matter goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate the claims on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claims has been received-and, in view of 
the Board's favorable decision on the request to reopen the claim 
for service connection for tinnitus-the Board has characterized 
this appeal as encompassing the three matters set forth on the 
title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  In an August 2003 rating decision, the RO denied service 
connection for bilateral hearing loss, and declined to reopen a 
claim for service connection for tinnitus; although notified of 
the denial in a letter that same month, the Veteran did not 
initiate an appeal.

3.  Although new evidence associated with the claims file since 
the prior denial relates to an unestablished fact necessary to 
substantiate the claim for bilateral hearing loss, when 
considered by itself or in connection with evidence previously 
assembled, such evidence does not raise a reasonable possibility 
of substantiating the claim.

4.  Pertinent to the claim for service connection for tinnitus, 
since the August 2003 rating decision, additional evidence has 
been received that is not cumulative and redundant of the 
evidence of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinnitus, and raises a reasonable 
possibility of substantiating the claim.
 
5.  Although the Veteran has current tinnitus and appears to have 
experienced noise exposure in service, the only medical opinion 
on the question of whether there exists a medical nexus between 
the Veteran's current tinnitus and service weighs against the 
claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision in which the RO denied 
service connection for bilateral hearing loss and declined to 
reopen the Veteran's claim for service connection for tinnitus is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's August 2003 denial of the 
claim for service connection for bilateral hearing loss is not 
new and material, the criteria for reopening the claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  As pertinent evidence received since the RO's August 2003 
decision declining to reopen the claim for service connection for 
tinnitus is new and material, the criteria for reopening the 
claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

4.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.   See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d  1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.   Id.

In this appeal, a December 2008 pre-rating letter explained to 
the Veteran that new and material evidence was needed to reopen 
the previously denied claims.  The letter also explained what 
information and evidence was needed to substantiate the 
underlying claims for service connection, provided notice of the 
definition of new and material evidence and explained why the 
Veteran's claims for service connection had been previously been 
denied.  Additionally, the letter explained what information and 
evidence must be submitted by the appellant and what information 
and evidence would be obtained by VA and provided information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The May 2009 rating decision reflects the 
initial adjudication of the claims after issuance of this letter.  
Hence, the December 2008 letter-which meets the content of 
notice requirements described in Dingess/Hartman and Pelegrini-
also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.   Pertinent medical evidence associated 
with the claims file consists of the service treatment records, 
the service personnel records, the report of a November 2008 
private audiological evaluation, the report of a July 1975 VA 
medical examination and the report of a February 2010 VA 
audiological evaluation.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative on his behalf.  
The Board notes that no further RO action, prior to appellate 
consideration of any claim, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal at this juncture.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to Reserve service, the 
applicable laws and regulations permit service connection only 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

In September 1975, the RO, inter alia, denied the Veteran's claim 
for service connection for tinnitus.  Although notified of the 
decision, the Veteran did not initiate an appeal.  See 38 C.F.R. 
§ 20.200.  Subsequently, in August 2003, the RO, inter alia, 
declined to reopen the Veteran's claim for service connection for 
tinnitus and denied a claim for service connection for hearing 
loss on the merits.  Although notified of the decision, the 
Veteran did not initiate an appeal.  Hence, the RO's August 2003 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
November 2008.            Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when  considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the last final denial of both claims is the RO's August 
2003 rating decision; consequently, in determining whether new 
and material evidence has been received with respect to this 
claim, the Board will consider the evidence of record since 
August 2003.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).



A.  Bilateral Hearing Loss

The evidence considered by the RO in August 2003 consists of a 
statement from the Veteran, service treatment records, service 
personnel records and the report of a July 1975 VA ear 
examination.  

The Veteran's service personnel records indicate that he served 
as a radarman.  The Veteran's service treatment records do not 
reflect any complaints or findings of hearing loss but do show 
that he experienced left ear problems.  On August 11, 1955 the 
Veteran was seen by medical personnel for left ear trouble.  He 
was examined again the following day and the ear was noted to be 
improved.  However, he was again seen by medical personnel for 
pain in the ear on August 15, 1955 and was admitted to the 
Philadelphia Naval Hospital for an ear infection.  The August 31, 
1955 hospital discharge summary reflects that physical 
examination of the ears had initially shown marked edema of the 
canal walls, pain on pressure over the tragus and tugging of the 
lobule.  It was noted that the Veteran had made a steady 
improvement with antibiotics and local treatment.  An audiogram 
revealed normal hearing, and at the time of discharge from the 
hospital, the Veteran had no ear complaints.  On January 1957 
separation examination, whispered voice and spoken voice testing 
produced normal findings bilaterally.

The report of a July 1975 VA ear examination reflects no 
complaints or findings of hearing loss.  

In a January 2003 statement, the Veteran indicated that he 
attributed his current loss of hearing to the ear infections he 
experienced on active duty.

The basis for the RO's August 2003 denial was that the evidence 
did not show evidence of any current hearing loss, which was 
related to service.

Pertinent evidence added to the claims file since the August 2003 
denial includes statements from the Veteran, a November 2008 
private audiological evaluation report and a February 2010 VA 
audiological evaluation report.  

The November 2008 private audiological report reflects diagnoses 
of moderate to severe sensorineural hearing loss in both ears.  
Word recognition ability at loud conversational levels in quiet 
was good for the right ear and fair for the left ear.  

The February 2010 VA audiological evaluation report reflects that 
the Veteran reported military noise exposure in the form of 
serving as a radarman in a radar room that was close to a 5 inch 
gun, and firing weapons in the Reserves on a firing range.  He 
also reported that post-service he had noise exposure working as 
a mason and carpenter, and that he wore hearing protection as 
needed mostly in the later years.  

He had recreational noise exposure from hunting since he was 14 
years old and he had only started wearing hearing protection 
while hunting over the last 20 years.  Additionally he had some 
noise exposure from woodworking and working with lawn equipment 
and had worn hearing protection during these activities only 
within the past 20 to 25 years.  The Veteran indicated that there 
was no family history of hearing loss and that he suffered head 
trauma post service when his head went through a windshield 
during a motor vehicle accident.  

Audiometric testing revealed pure tone thresholds, in decibels, 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
80
85
LEFT
20
25
80
85
100


The average puretone thresholds were 58 decibels in the right ear 
and 84 decibels in the left ear.  Speech recognition scores were 
90 percent in the right ear and 84 percent in the left ear.   
After reviewing the claims file, the audiologist noted that the 
Veteran's service treatment records were negative for any 
complaints of hearing loss and the first post-service 
documentation of any complaints concerning his ears was from the 
July 1975 VA examination report, where he complained of tinnitus.  
She also noted that by his own admission, the Veteran had hunted 
several years before entry into the service as well as after 
service, and that he had also had post-service occupational noise 
exposure.  Based on her evaluation and claims file review, the 
audiologist opined that the Veteran's hearing loss was less 
likely than not related to service.  

In his statements, the Veteran described intense noise exposure 
from guns firing, both in the reserves and during his time as a 
radar man, along with high frequency noise exposure from 
listening to calls.  

While the evidence summarized above can be considered "new", it 
is not "material" for purposes of reopening.  As noted, the 
Veteran's claim for bilateral hearing loss was denied in October 
2003 because the evidence did not show that any current hearing 
loss was related to service.  The newly received evidence shows 
that the Veteran has a current hearing loss disability by VA 
standards, and his statements pertain to noise exposure he 
experienced in service.  The finding of current hearing loss 
relates to an unestablished fact necessary to substantiate the 
claim-the of a current hearing loss disability by VA standards.  
However, none of the evidence, considered either by itself or in 
conjunction with the existing evidence of record, raises a 
reasonable possibility of substantiating the claim because it 
does not tend to show that there is any nexus between the 
Veteran's current hearing loss and his military service, to 
include noise exposure and ear infection therein.  Instead,  the 
February 2010 VA audiological evaluation report tends to indicate 
that there is not a nexus between current hearing loss and 
service, and there is no contrary competent opinion of record.  

As alluded to above, the Board has considered the statements 
submitted by the Veteran.  However, the Board notes that as a 
layperson without the appropriate medical training and expertise, 
he is not competent to render a probative opinion on a medical 
matter- to include whether there exists a relationship between 
service and current hearing loss (a medical nexus).  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve as 
a predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are not met, and the August 2003 denial of this 
claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Tinnitus

Similar to the claim for bilateral hearing loss, the evidence 
considered by the RO in August 2003 consisted of statements from 
the Veteran, the service treatment records, the service personnel 
records and the report of the July 1975 VA ear examination.  

The personnel records indicate that the Veteran had periods of 
ACDUTRA in 1953 and 1954 prior to going on active duty in January 
1955.  

The Veteran's service treatment records reflect no complaints or 
findings of tinnitus either during his reserve service or his 
period of active duty. 

During the July 1975 VA ear examination, the Veteran reported 
that he experienced a constant ringing in his ears that was 
increasing as he got older.   

In a January 2003 statement the Veteran indicated that the 
ringing in his ears was constant and very loud.  

The underlying basis for the Board's August 2003 denial was that 
the evidence did not show that tinnitus was incurred or 
aggravated in service.

Pertinent evidence added to the claims file since the August 2003 
denial includes statements from the Veteran, the November 2008 
private audiological evaluation report and the February 2010 VA 
audiological evaluation report. 

The November 2008 private audiological evaluation report reflects 
that the Veteran reported constant bilateral tinnitus.  

The February 2010 VA audiological evaluation report also 
indicates that the Veteran reported constant bilateral tinnitus.  
The Veteran reported that the tinnitus began during the Reserves 
while firing weapons on the range.  The report also contains the 
VA audiologist's opinion, proffered after her evaluation and 
review of the claims file, that the Veteran's tinnitus is less 
likely than not related to service.  The audiologist's rationale 
for this opinion was identical to her rationale concerning the 
etiology of the Veteran's hearing loss: the Veteran's service 
treatment records, including the treatment records pertaining to 
ear infection, are negative for any findings or complaints of 
tinnitus, a complaint of tinnitus was then not shown by medical 
documentation until 1975, and the Veteran was exposed to pre and 
post-service noise from hunting, along with post-service 
occupational noise.   

In his statements, the Veteran indicated that he first 
experienced tinnitus during reserve training on the firing range.  
He noted that after a day of firing he began to experience 
ringing in his left ear.  He also noted that he reported this 
problem to the medical officer and was told that he had sensitive 
ear drums and that his hearing would return to normal.  However, 
the Veteran indicated that his hearing never did return to normal 
and that the problem got worse while serving aboard ship during 
active duty, as he was exposed to the firing of the five inch 
guns.  He noted that around that point he began experiencing 
ringing in both ears, which became louder and louder.  
Subsequently, as he had gotten older, the ringing had become much 
louder.  

The Board finds that, collectively, the above-described evidence 
is "new" in that it was not before agency decisionmakers at the 
time of the August 2003 denial of the claim for service 
connection for tinnitus and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it tends to indicate that the Veteran has 
experienced tinnitus since he was in service.  Consequently, as 
the Veteran is competent to report ringing in his ears, and as 
his report must be presumed to be credible at the reopening stage 
(see Justus, 3 Vet. App. 510, 512-513 (1992)), the Board finds 
that the evidence relates to unestablished facts necessary to 
substantiate the claim (i.e. whether the tinnitus first became 
manifest in service and whether it is related to service).  Also, 
as credible reports of continuity of tinnitus are afforded 
significant weight in claims for service connection for this 
disability, the Board also finds that the report (which again, 
must be presumed credible, at this stage) raises a reasonable 
possibility of substantiating the claim.    

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for tinnitus are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   

III.  Service Connection for Tinnitus

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for 
tinnitus is not warranted.

At the outset, the Board notes that, although the service 
treatment records do not document the occurrence of, or treatment 
for, any specific incidence of acoustic trauma, the Veteran is 
competent to assert the occurrence of in-service injury, to 
include in-service noise exposure.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1991).  Also, given the circumstances of the 
Veteran's service (apparently being situated in close proximity 
to a 5 inch gun while serving as a radarman), the Board accepts 
the Veteran's assertions of in-service noise exposure as credible 
and consistent with the circumstances of his service.  The Board 
also notes that evidence also establishes that the Veteran has 
current tinnitus.  

Notwithstanding the above, however, the Veteran's claim must 
nonetheless be denied because the weight of the evidence 
indicates that there is no medical nexus between current tinnitus 
and noise exposure during service.  

In this case, the earliest documented reference to tinnitus is 
reflected in the July 1975 VA examination report-approximately 
18 years after the Veteran's service.  The Board notes that the 
passage of so many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). 

Moreover, in her February 2010 opinion, the VA audiologist, after 
examining the Veteran and reviewing the claims file, specifically 
opined that it is less likely than not that the Veteran's current 
tinnitus is related to his military service, noting that the 
first mention of tinnitus in the records is from 1975 and also 
noting that the Veteran had significant non-military noise 
exposure from hunting and from working as a mason and a 
carpenter.  Accordingly, this opinion weighs against the 
Veteran's claim.  Further, neither the Veteran nor his 
representative has pointed to any medical opinion that tends to 
indicate a nexus between his current tinnitus and his military 
service.  

The Board notes that the Veteran has reported that his tinnitus 
actually began during his reserve service, became progressively 
worse during active duty and continued to worsen to its current 
level.  As a layperson, the Veteran is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals, such as 
tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of  his 
or her own symptoms.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In this regard, however, the Board finds that the Veteran's 
assertions as to continuity of symptomatology are not credible.  
The Board acknowledges that the Veteran sought treatment for ear 
discomfort on August 11, 1955 and then after the problem did not 
resolve, he subsequently received treatment in the hospital for 
left ear infection.  However, the hospital discharge summary 
references only symptoms of marked edema of the canal walls, pain 
on pressure over the tragus and tugging of the lobules, symptoms 
which steadily improved after he received antibiotics and local 
treatment.  There is no mention of any tinnitus and at the time 
of discharge from the hospital, the Veteran was noted not to have 
any ear complaints.  Because the Veteran affirmatively sought 
treatment for ear discomfort and then received extensive 
treatment for ear infection during service, one would expect that 
if he was experiencing chronic tinnitus during service, he would 
have reported it to medical personnel, particularly during his 
hospitalization, and it would have been noted in the treatment 
records.   

Moreover, there is also no post-service evidence of tinnitus 
prior to 1975.  Again, because the Veteran had affirmatively 
sought treatment for ear problems in service, one would expect 
that if had had chronic ringing his ears at the time of 
separation, he would not have waited 18 years before reporting it 
to civilian medical personnel.  And, the Veteran has not alleged 
that he received any earlier post-service medical attention for 
tinnitus, nor has he offered any explanation as to why he did not 
seek any earlier evaluation or treatment for tinnitus.  
Accordingly, in this case, the Board finds that continuity of 
tinnitus symptomatology since service, as alleged, has not been 
credibly established.  

The Board further emphasizes even if such assertions were 
accepted as credible, they still would not provide a basis for 
allowance of the claim.  As indicated above, the claim turns on 
the matter of the medical etiology of current tinnitus-a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran 
nor his representative is shown to be other than a layperson 
without the appropriate medical training and expertise, neither 
is competent to render a probative (persuasive) opinion on such a 
medical matter.  See, e.g., Bostain,  11 Vet. App. at 127;  
Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for tinnitus must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for bilateral hearing 
loss is denied.

As new and material evidence has been received to reopen the 
claim for service connection for tinnitus, to this limited 
extent, this appeal is granted.

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


